Sanders, J.,
dissenting:
This is a controversy between the city of Carson and the board of commissioners of Ormsby County over the apportionment of the general road fund of the county for the year 1923, created by the levy of a tax in 1922 by said board of 40 cents on the $100 of value upon all the property in the county of Ormsby, inclusive of that within the city of Carson. The amount in controversy is $4,136.08.
In July, 1923, the city made request or demand upon the board to apportion to it such proportion of the general road fund of the county as the value of the whole property within the city, as shown by the assessment roll, bears to the whole property of the county, inclusive of the property within the city, to be expended upon its streets, alleys, and highways under the direction and control of the city trustees. The board refused the *427request or demand for such apportionment, and the city made application for and obtained a writ, commanding the board to show cause before this court why it should not be compelled to comply with the city’s request, as provided by the statute set out in the petition for a writ of mandamus. The board, instead of making return to the order to show cause, demurred to the petition, and for grounds of demurrer alleged that the law upon which the city relies is unconstitutional and void; that the law upon which the city relies has no application to the city of Carson chartered under a special act of the legislature; that the law upon which the city relies was repealed by implication by an act entitled “An act regulating the fiscal management of counties, cities, towns, school districts, and other governmental agencies.” Stats. 1917, p. 249.
That it is legitimate legislation to require the several boards of county commissioners in this state, under our constitution and statutes, to apportion to each incorporated city within the respective counties such proportion of the general road fund of the county as the value of the whole property within the corporate limits of such city, as shown by the assessment roll, shall bear to the whole property of the county, inclusive of the property within incorporated cities, where the fund is created by the levy of a tax upon the whole property in the county, inclusive of that within incorporated cities, is not debatable. In support of the validity and constitutionality of such legislation, I cite the following cases: Pike County v. Troy, 173 Ala. 442, 56 South. 131, 274, Ann. Cas. 1914a, 771; Town of Fairplay v. Park County, 29 Colo. 57, 67 Pac. 152; Duval County v. Jacksonville, 36 Fla. 196, 18 South. 339, 29 L. R. A. 416; Genesee v. Latah County, 4 Idaho, 141, 36 Pac. 701; Newton v. Jasper Co., 135 Iowa, 27, 112 N. W. 167, 124 Am. St. Rep. 256; Baird v. State, 83 Ill. 387; Lincoln County v. Brookhaven, 90 Miss. 5, 41 South. 449; Chadon v. Dawes County, 82 Neb. 614, 118 N. W. 469.
Looking to the statute relative to public highways, the Nevada legislature, in March, 1866, approved an act, section 1 of which reads as follows:
*428“All public roads, and the streets and alleys in incorporated cities or towns in this state, now used or lawfully entitled to be used as such, and all such roads, streets and alleys as the board of commissioners of the county in which they are situated shall hereafter lawfully cause to be opened, are hereby declared to be public highways. * * * ” Stats. 1866, p. 252.
The legislature, in the exercise of its authority over highways, has universally delegated the power to the boards of county commissioners to levy taxes for road purposes, but has at all times retained its inherent power, authority, and control over the revenues raised for road purposes. The fact that an incorporated city is vested with plenary control over the streets and alleys and is given authority to levy a tax upon the property within the city for their maintenance and improvement does not preclude the boards of commissioners of the several counties from levying .a tax upon the whole property of the county, including that within incorporated cities situated therein, for county road purposes. This has been the legislative policy with respect to public highways since the oi’ganization of the state.
My associates do not discuss the constitutional questions raised by the demurrer, but I have given the same careful consideration, and reach the conclusion that both on principle and upon the authorities above cited the law is not vulnerable as being defective in its title; that it is not special legislation nor violative of due process or equal protection of the law.
The law upon which the city of Carson relies in this case to have the board of county commissioners of Ormsby County apportion to it such proportion of the general road fund of the county as the value of the whole property within the city bears to the whole property of the county, inclusive of the property within the city, first made its appearance in the Statutes of 1907, and is found in section 76 of an act providing for the incorporation of cities, their classification and government. Stats. 1907, p. 241; Rev. Laws, 842.
I cannot concede the sufficiency of the reasons assigned for declaring that the law is repealed by implication by *429the enactment and adoption of the so-called budget law of 1917 and the amendments thereto. The question is not so much whether the act regulating the finances of counties and cities repeals the law upon which the city of Carson relies as whether b3^ the adoption of the budget system the legislature intended to prevent any part of the general road fund created by the levy of a tax upon the whole property within the county, inclusive of the whole property within a city situated therein, being apportioned to the latter to be expended upon the streets, alleys, and highways therein. The general road fund of Ormsby County is created under the budget law just as it was before its adoption. For the purpose of the budget law every county, city, town, municipality, and the governing boards thereof are deemed to be governmental agencies of the state just as before its enactment, and, in consequence, to effectually carry out the object and purpose of the budget system, it is necessary that their fiscal management as governmental agencies be kept separate and distinct; but in reference to the county road fund the state’s policy remains unchanged, the legislature having expressly said long prior to the adoption of the budget law that all public roads and the streets and alleys in incorporated cities are public highways, which are maintained by a tax levied by the commissioners upon the whole property within the county, including that of incorporated cities and towns situate within the territorial limits of the county.
In support of my position that the budget law and the law of 1907, upon which this proceeding is based, may operate together with respect to the apportionment of the general road fund, I direct' attention to the amendment made to section 3 of the act of 1866 by the legislature at its session in 1921, designated as Assembly Bill No. 132, Washoe County Delegation. Stats. 1921, p. 365. The section is amended by the addition of the following proviso:
“Provided, however, that in counties containing incorporated cities with a population of more than twenty-five hundred persons, the levy shall not be less *430than one-eighth of 1 per cent, and one-half of such proportion of said general road tax or fund of said county as the value of the whole property within the corporate limits of the said city or cities shall bear to the whole property within the county, inclusive of the property within the city, or cities, shall be apportioned and paid to the city treasurer of said city, and shall be placed in the general fund of the city or cities.”
The amendment is not material here save as it indicates, in my opinion, an intent on the part of the legislature to direct how the general road fund may be apportioned by the commissioners in counties containing incorporated cities, notwithstanding the budget law. The amendment shows upon its face that it is the outgrowth of the law of 1907, upon which the city of Carson relies. It recognizes that streets in incorporated cities within a county are not so distinctively and exclusively a municipal purpose as to render it impossible under the budget system to authorize boards of county commissioners to devote revenues raised by county taxation for public roads on the property situated within incorporated cities to the maintenance and improvement of the streets, alleys, and highways therein. The county is in legal effect one road district. If the legislature has authority to grant to a city of more than 2,500 population a portion of the general road fund of the county in which it is situated, I see no reason why the same privilege should not be granted to a city of less population under the law of 1907. The principle in both cases is the same. The legislature certainly did not intend that the budget law should operate to discriminate in favor of cities having 2,500 population or more against those cities having a less population.
I am not called upon to discuss either the wisdom or policy of the law. It may operate unjustly, and result in higher taxes for road purposes, but this is a matter for the legislature.
I see no sufficient reason for holding that the legislature intended by the adoption of the budget system for the better regulation of the finances of the subordinate *431agencies of the state government to ignore the equitable considerations that moved the legislature to enact the law of 1907, upon which this proceeding is founded. My conclusion is that the law upon which Carson City relies in this case is not repealed by implication by the so-called general budget law regulating the finances of the governmental agencies of the State of Nevada, and therefore the demurrer to the petition for the writ, for all of the reasons stated, should be overruled.